Citation Nr: 0639117	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart palpitations.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to April 
1986, and from October 1986 until her retirement in November 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for heart palpitations.  

The Board notes that many additional issues were adjudicated 
in the April 2004 rating action, and that the statement of 
the case also included those issues.  However, in her 
substantive appeal received in March 2005, the veteran 
indicated that she was only appealing the claim for service 
connection for heart palpitations.  Thus, even though a 
supplemental statement of the case issued in April 2006 
listed ten additional issues, this decision is limited to the 
issue set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran's in-service complaints of palpitations were 
acute and transitory and resolved without residual 
disability. 

2.  A disability manifested by palpitations has not been 
demonstrated following service.  


CONCLUSION OF LAW

Heart palpitations were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2003 and January 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
A March 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, the 
service medical records, private medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim includes some 
findings in the service medical records and her statements on 
a VA examination.  In this regard, the Board observes that 
the service medical records disclose that the veteran was 
seen in August 1984 and described a four-day history of 
intermittent rapid heart rate, "palpitations."  There was 
no syncope.  The veteran was not on any medication, and she 
denied increased coffee, tea or cola intake.  She related 
that the symptoms lasted for approximately 10-15 seconds, and 
were not associated with activity.  The assessment was 
probable premature ventricular contractions.  An 
electrocardiogram that month was within normal limits.  

On the veteran's application for service connection for heart 
palpitations in October 2002, she reported treatment for this 
condition from August 1984 to July 2002.

During the November 2003 VA examination, the veteran asserted 
that she had brief periods of palpitations, and that these 
had occurred on rare instances on and off for 22 years.  

The evidence against the veteran's claim includes the service 
medical records and the findings on a VA examination.  While 
the Board acknowledges that the veteran was seen for 
palpitations in August 1984, the remainder of the service 
medical records is negative for complaints or findings 
concerning them.  The Board notes on an examination in 
September 1996, the heart and vascular system were evaluated 
as normal, and an electrocardiogram was also normal.  

The November 2003 VA examination shows that while the veteran 
claimed to have brief periods of palpitations, she had no 
associated symptoms, such as shortness of breath, chest pain, 
diaphoresis, nausea or other complaints.  It was noted that 
the palpitations were believed to be benign.  An examination 
of the heart was normal, and no pertinent diagnosis was made.  
The evidence demonstrates that the veteran's in-service 
symptoms were acute and transitory and resolved without 
residual disability.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The only evidence that the veteran currently has a disability 
manifested by palpitations consists of the veteran's 
allegations.  In contrast, the recent VA examination failed 
to provide any current findings of a disability.  Since the 
veteran is not a medical expert, she is not competent to 
express an authoritative opinion regarding either her medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's claims regarding 
the existence of a disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for palpitations.


ORDER

Service connection for heart palpitations is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


